Citation Nr: 1113347	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  09-28 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to service connection for sinus bradycardia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad

INTRODUCTION

The Veteran served on active duty from June 1987 to June 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the above claims.

The issues of entitlement to service connection for allergic rhinitis and sinus bradycardia are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's hypertension manifested to a compensable degree within one year of service separation.  


CONCLUSION OF LAW

Hypertension is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.104, Diagnostic Code 7101 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection for certain chronic disorders, such as hypertension, may be established based on a legal "presumption" by showing that either disability manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The evidence of record demonstrates that the Veteran's hypertension manifested to a compensable degree within one year of service separation.  A compensable rating is assigned for hypertension with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

In April 2008, the Veteran was afforded a VA examination during which the following blood pressure readings were recorded:  160/91, 161/93, 154/89 153/95.  The diagnosis was borderline hypertension.  

Post-service VA records show that in May 2008, within one year of separation, the Veteran was diagnosed as having hypertension and was prescribed medication.  At that time, his blood pressure was 153/96.  A June 2008 medical report showed the Veteran took daily blood pressure readings between May and July 2008 that fluctuated between 151/85 to 112/84; his medication was continued.  In October 2008, the Veteran's blood pressure was 127/72, which was reported as controlled.  

The Board finds that the Veteran's hypertension manifest to a compensable degree within a year of service separation.  Blood pressure readings at the April 2008 VA examination included systolic readings of 160 and 161.  While it may be argued that the two systolic readings are not evidence that systolic pressure is "predominantly" 160 or more, VA treatment records within one year after separation from service show that the Veteran was diagnosed with hypertension and prescribed medication.  For these reasons, the Board finds that presumptive service connection is warranted for hypertension.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board notes that the duty to notify and assist has been met to the extent necessary to grant the claim for service connection for hypertension.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Thus, there is no prejudice to the Veteran in deciding his claim at this time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

Service connection for hypertension is granted.


REMAND

The Board finds that clarification is needed regarding the status of the claim for service connection for sinus bradycardia.  In the June 2008 rating decision, the RO denied service connection for sinus bradycardia.  However, on page two of the attachment to the rating decision listing the conditions that have and have not been service connected, sinus bradycardia was listed as being service-connected with a noncompensable rating, effective July 2007, and also as not being service connected.  In unrelated rating decisions dated later in June 2008, October 2008 and January 2009, sinus bradycardia was again listed as being both service-connected and nonservice-connected.  Finally, in a September 2009 RO decision, sinus bradycardia is listed only among the nonservice-connected disabilities.  Although there is no notice letter to the Veteran informing him that service connection was granted for sinus bradycardia, the RO should clarify on remand whether sinus bradycardia has been granted service connection. 

In addition, another examination is necessary on remand for the Veteran's claimed allergic rhinitis.  During a February 2007 VA examination, it was observed that the Veteran did not have rhinitis on examination.  A private treatment record dated June 2007 shows that the Veteran was treated for sinusitis and in February 2008, the Veteran was again diagnosed as having sinusitis during VA treatment.  In April 2008, the Veteran was afforded another VA examination.  He reported at that time having been treated for either respiratory tract infections or sinus infections over the past year.  The Veteran was diagnosed as having allergic rhinitis.  The examiner, however, commented that it would appear that the Veteran exhibited signs and symptoms of allergic rhinitis, but the normal CT scan of the paranasal sinuses did not provide clear and convincing evidence that acute or chronic sinusitis was present.  

In light of the evidence of record, another VA examination is required.  It is not clear from the April 2008 examination whether the Veteran currently has allergic rhinitis and, therefore, clarification is needed.  Furthermore, the VA examiner did not provide an opinion as to whether the Veteran's allergic rhinitis is related to service.  Another examination is necessary in this case in order to determine whether the Veteran currently suffers from allergic rhinitis and the nature and etiology of this claimed condition.  38 C.F.R. § 3.159 (c)(4).  Such an opinion is necessary for a determination on the merits of the claim.  See 38 C.F.R. § 3.159 (c)(4); See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Provide clarification whether the Veteran has been granted service connection for his claimed sinus bradycardia.  If service connection has been granted, the Veteran should be properly notified.

2.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any allergic rhinitis.  The claims file must be made available to the examiner for review prior to the examination.  

Based on the examination and review of the record, the examiner is requested to provide an opinion as whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that any diagnosed allergic rhinitis had its onset during active service or is related to any in-service disease or injury.  

All necessary tests should be performed and a detailed rationale for any opinion expressed should be provided.

3.  Then, readjudicate the claims on appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained.  The examinations obtained on remand should be carefully reviewed and returned to the VA examiner(s) if found to be inadequate or unclear.  If the decision with respect to the claims remains adverse to the appellant, he and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


